Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed January 11, 2022 is acknowledged and has been entered.  Claims 1-17 have been amended.  Claims 21-24 have been added.  Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1-24 are pending.  Claims 1-17 and 21-24 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
3.	The effective filing date of the application is March 28, 2019 which is the filing date of the instant application.  No benefit of domestic or foreign priority is claimed.

Specification
4.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with grammatical errors and terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “fluidicly” throughout the specification and the recited claims; “a SAW sensor with a functionalized detection lane in a handheld, portable assay (?)” in paragraph [0005] and throughout the specification; and “Notwithstanding, troponin I and troponin T has become the globally recognized standard biomarkers…” in paragraph [0004]. Applicant is advised to inspect all occurrences of errors and inexact terms throughout the specification.    
	Applicant states that clean and marked copies of the corrected specification have been prepared and submitted alongside the amendment.  It is noted, however, that no such amendment to the specification, in either clean or marked up form, has been received.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “increasing the concentration of the analyte in the at least one functionalized detection lane” because “increasing” is a subjective term lacking a comparative basis for defining its metes and bounds. Perhaps, Applicant intends “increasing the concentration of the analyte in the at least one functionalized detection lane per milligrams of fluid sample to concentrate the sample” [0005, 0008, 0016, 0019].  It is further specifically unclear how increase in concentration of the analyte is effected in fluid sample in the functionalized detection lane.  
	Claim 1 is further vague and indefinite in reciting, “measuring a concentration of the analyte … bound only to the at least one functionalized detection lane” because it fails to clearly define what component on the functionalized detection lane the analyte bound to.  Perhaps Applicant intends “measuring a concentration of the analyte … bound only to the antibody coated on the at least one functionalized detection lane”
Claim 2 is also vague and indefinite.  Same analogous comments and problems in claim 1 apply to claim 2.
Claim 2 is indefinite in reciting, “taking a second fluid sample” because it is unclear as to whether the second fluid sample is from the same source as claim 1, i.e. subject, collected sample.	
Claim 2 is ambiguous in reciting, “increasing the concentration of an analyte suspended in the second fluid sample” because it is unclear as to whether “an analyte” is the same or different from the analyte of claim 1 and whether “the second fluid sample” is the same or different from the fluid sample of claim 1.   
Claim 17 is also vague and indefinite.  Same analogous comments and problems in claim 1 apply to claim 17.
Claim 17 is indefinite in reciting, “taking multiple fluid samples” because it is unclear as to whether the multiple fluid samples are from the same source as claim 1, i.e. subject, collected sample.	
Claim 17 is ambiguous in reciting, “increasing the concentration of an analyte suspended in the multiple fluid samples” because it is unclear as to whether “an analyte” is the same or different from the analyte of claim 1 and whether “the multiple fluid samples” are the same or different from the fluid sample of claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
6.	Claims 1-8, 10-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2011/0256640) in view of Battrell et al. (US 2012/0329142) for reasons or record and as follows.
Dittmer et al. disclose a method of operating a hand-held portable surface acoustic wave (SAW) sensor to detect cardiac troponin I (cTnI) (biomarker) or at least two different troponins (multiple biomarkers) associated with myocardial infarct present in a fluid sample (Abstract; [0005, 0017, 0018, 0036, 0048]). The method comprises providing a SAW sensor with at least one functionalized detection lane (sensor surface) that is integrated into a cartridge and a sensor system.  The functionalized detection lane or sensor surface consists of a composite thin film in the form of silicon oxide disposed over a substrate and coated with polyclonal anti-Troponin I (anti-cTnI) antibody (Abstract; [0008, 0009, 0018, 0027, 0033, 0036, 0046, 0048, 0054]). The method comprises fluidically disposing the fluid sample onto the dry [0054] functionalized detection lane (i.e. reaction chamber, sensor surface] coated with dry reagents to allow antigen-antibody interaction between cTnI in the sample and the anti-cTnI antibody coupled to the surface of the functionalized detection lane to form immobilized anti-cTnI / cTnI complexes. The method also comprises removing the fluidic portion containing unbound components from the functionalized detection lane using magnetic force away from the detection surface so as to concentrate the fluid sample and increase the amount of analyte to thereby increase the probability of its binding on the functionalized detection lane where specific antigen-antibody interaction takes place and immobilized anti-cTnI / cTnI complexes are formed (Abstract; [0018, 0027, 0048, 0054, 0055, 0062]); Figure 1A, Figure 1B). Dittmer et al. teach increasing the amount of analyte by concentrating the fluid sample on the functionalized detection lane or sensor surface so as to reach 50-100% monolayer formation and increase the probability of the antigen-antibody interactions [0058, 0059, 0062]. Dittmer et al. teach measuring the concentration of the cTnI bound to the anti-cTnI antibody on the functionalized detection lane after the unbound components are removed with the fluid portion (fluid free) (Figure 1B; [0027, 0048]).  Dittmer et al. also teach simultaneously measuring concentrations of multiple biomarkers (additional tests) using multiple functionalized detection lanes that are fluid-free; wherein the multiple biomarkers are cTnI and cTnC having distinct epitopes on troponin [0054]. The multiple biomarkers for multiplexed equimolar measurement are troponin C (cTnC) and troponin I (cTnI) which are performed to increase the confidence of testing for cTnI results (i.e. sensitive detection) [0005, 0008, 0009, 0036, 0048, 0050, 0054]. 
In paragraphs [0008] and [0009], Dittmer et al. specifically teach that the sequence of method steps as set forth in the claimed invention improves assay binding that leads to decreased assay times because cTnI label coupling in sample fluid has more degrees of freedom relative to the functionalized sensor surface having polyclonal anti-cTnI antibodies coupled thereto.  Additionally, the method provides fast immunoassay for cTnI that permits sensitive detection within 5 minutes (10 minutes or less) using a small sample volume [0008, 0009].
Dittmer et al. differ from the instant invention in failing to teach increasing the concentration of the analyte in the at least one functionalized detection lane to increase the probability of forming a specific analyte-antibody complex bound to the functionalized detection lane.
Battrell et al. disclose a portable handheld device comprising microfluidic cartridges having integrated therein biosensors with multiple functionalized detection lanes that allow simultaneous and/or sequential (i.e. second, repeat) multiplex detection and measurement of multiple biomarkers [0230]. The multiple detection lanes are functionalized with different predetermined antibodies immobilized onto the sensor surface (Abstract). Battrell et al. teach increasing the concentration of biomarkers in the functionalized detection lane by removing, via absorbent solid phase, the fluidic portion from the functionalized detection lanes to concentrate the sample so as to increase the specific antigen-antibody interaction probability; washing the functionalized detection lane with wash reagent so that only immobilized antigen-antibody (Ag-Ab) complexes which resulted from Ag-Ab interaction will substantially remain bound on the functionalized detection lanes; then removing, via elution reagent, the fluidic portion from the functionalized detection lanes again to render the functionalized detection lanes fluid free (claim 1). The device is a closed microfluidic circuitry operably connected with a sensor system having a sensing (detection) region 301, mixing means, washing means, and sample moving means ([0017, 0177, 0199, 0202-0204]; Figure 3). The biosensor as taught by Battrell et al. is integrated in a spin-disk cartridge having chambers for sample and reagent (nanoparticle conjugate) introduction to a sensing region, for mixing the sample, washing the sample, and moving the sample around the cartridge; thereby removing requirement of moving the sample to another device or chamber for measurement (claim 1; [0014-0017, 0181-0185]). In paragraph [0183], Battrell et al. teach the microfluilidic biosensor as comprising pneumatic components and control for use in providing a flowing stream of gas over wash fluid to remove it (fluid and unbound components therein) from the functionalized detection lanes [0183].   
	As to claims 9, 14, and 15 which recites the sample reaction volume as having a concentration of 10 pg/ml or less during measurement; or each of the at least one functionalized detection lanes is calibrated at a dynamic range of 2 pg/ml to 24 µg/ml of sample reaction volume during fluid-free measurement; Battrell et al. teach sample reaction volumes in the functionalized detection lanes of 5 µL or less, which is encompassed within the recited ranges.  Accordingly, Battrell et al. show preforming the method with sufficient sample mass that achieves reliable target analyte measurement.  	It would have been obvious to one of ordinary skill in the art before the invention was filed to wash and remove fluid sample and unbound analytes from at least one or multiple functional detection lanes in a biosensor as taught by Battrell in the method of operating a SAW sensor as taught by Dittmer having functionalized detection lanes for use in detecting an analyte because Battrell taught increasing concentrations of biomarkers in the functionalized detection lanes by removing, via absorbent solid phase, the fluidic portion from the functionalized detection lanes to concentrate the samples so as to increase specific antigen-antibody interactions in the biosensor; thereby, allowing simultaneous multiplex immunological assay of a panel of multiple biomarkers. One of ordinary skill would have been motivated to incorporate the concentration steps taught by Battrell into the biosensor and method taught by Dittmer because such procedural configuration provides increased assay sensitivity with an ability to detect and measure multiple different analytes using minimal sample volumes.

7.	Claim 9 is rejected under 35 U.S.C. 102(a)(x) as being anticipated by Dittmer et al. (US 2011/0256640) in view of Battrell et al. (US 2012/0329142) as applied to claims 1 and 6; and further in view of Goix et al. (US 20160091497) for reasons of record.
Dittmer et al. and Battrell et al. are discussed supra. Dittmer et al. and Battrell et al. do not teach performing EKG.
	Goix et al. disclose performing highly sensitive biomarker panels for cardiovascular disease (CVD) including myocardial infarct (AMI) biomarkers.  The biomarkers comprise cardiac troponin I (cTnI), natriuretic peptides (BNP), and creatine kinase (CK-MB) (Abstract; [0373]). Goix et al. also teach additionally performing an electrocardiogram (EKG) in determining diagnosis of CVD and AMI [0518].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform EKG as taught by Goix as an additional test for biomarkers of AMI as taught in the method of Dittmer as modified by Battrell because both of Goix and Battrell taught the significance of biomarker panel testing in increasing accuracy of diagnosis of CVD including AMI.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot in light of the new grounds of rejected necessitated by Applicant’s amendment.
9.	Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. 
	A) Applicant amended claim 1 to recite “functionalized detection lane consisting of a composite thin film coated with an antibody and disposed over a substrate” and argues that Dittmer or Battrell do not teach or suggest the newly recited limitation. Applicant further contends that claim 1 was amended to recite that the analyte originally suspended in the fluid sample only binds to the at least one functionalized detection lane; whereas Dittmer and Battrell teach using additional components that are disposed with the fluid sample over the functionalized detection lane which also partake in complex formation that comprise more than a single analyte and a single antibody each.
	Applicant’s argument is not persuasive because Dittmer teaches the functionalized detection lane as having a sensor surface consisting of a composite thin film in the form of silicon oxide disposed over a substrate and coated with polyclonal anti-Troponin I (anti-cTnI) antibody in paragraph [0046] and Figure 1A. Dittmer also teaches that the analyte, in this case cTnI, binds only to the polyclonal anti-cTnI antibody coated over the composite thin film of silicon oxide disposed over the substrate (Figure 1B). With respect to the additional components in the teachings of Dittmer and Battrell such as the magnetic beads conjugated to antibodies added to the fluid sample that are disposed alongside the analyte into the functionalized detection lane, it is deemed that the method of claim 1 is recited with the transitional term “comprising;” hence it is inclusive or open-ended and does not exclude additional unrecited elements or method steps such as those taught by Dittmer of Battrell. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").  Accordingly, Dittmer appears to read on Applicant’s claimed invention.    
	
10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 1, 2022